IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00252-CR

DEMORRIC ANTWON BURR,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 02-01147-CRF-272


                                     ORDER


      Demorric Antwon Burr’s appeal was dismissed on August 8, 2013 for want of

jurisdiction. He has now filed a motion for an out of time appeal asserting that he had

no counsel during the time a notice of appeal could have been filed and had no

knowledge of filing a timely appeal. Burr’s conviction was in December of 2002, almost

11 years ago. We have no jurisdiction of his appeal because it is untimely. See TEX. R.

APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no
jurisdiction where the notice of appeal is untimely). Because we have no jurisdiction of

his appeal, we have no jurisdiction to grant his motion for an out of time appeal.

        Accordingly, Burr’s motion for an out of time appeal is dismissed.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed August 22, 2013




Burr v. State                                                                        Page 2